UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

none nee wes x
MARIA TOLENTINO, et al.,

Plaintiffs,
Vv.

15 CV 5894 (VB)

CITY OF YONKERS, et al.,

Defendants.
See ee ee ee ee oe --X

 

By Order dated July 23, 2018, the Court determined the value of Paula Johnson Kelly,
Esq.’s charging lien in this case. (Doc. #165).

By letter dated December 15, 2019, Ms. Kelly’s co-counsel, Bonita E. Zelman, Esq.,
informed the Court that the Surrogate’s Court had approved the terms of the settlement. (Doc.
#180).

On March 3, 2020, the parties filed a Stipulation of Settlement and Order of Dismissal
signed by counsel for all parties.

Accordingly, by April 2, 2020, Ms. Zelman shall disburse the attorneys’ fees in this case in
accordance with the Court’s Order of July 23, 2018 (Doc. #165), and shall confirm the same by

letter to the Court.

Dated: March 3, 2020
White Plains, NY
Juul

Vincent L. Briccetti
United States District Judge

 
